Defendant, in an action for personal injuries and property damage, appeals from a judgment *785in favor of the plaintiff for the sum of $7,637.50, entered upon a jury verdict in the amount of $7,450. Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless within tern, days from the entry of the order hereon the plaintiff stipulate to reduce the amount of the verdict rendered in Ms favor to $4,043.56, in wMch event the judgment, as so reduced, is unanimously affirmed, without costs. The verdict is excessive to the extent indicated. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., coneur.